Citation Nr: 0510845	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, claimed as a residual of exposure to herbicides during 
service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk






INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus 
type II.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  The service medical records do not show any diagnosis of 
diabetes mellitus during service.

4.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus to his active military 
service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in February 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims entitlement to service connection for 
diabetes mellitus type II, as a residual of exposure to 
herbicides during service.  Specifically, he asserts that he 
was exposed to Agent Orange during service aboard the USS 
WILHOITE (DER-397), during which time he asserts he went 
ashore in Vietnam for shore duty.  He asserts that as a 
result of this exposure, he developed diabetes mellitus type 
II.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for, among others, diabetes mellitus 
type II.  Presumptive service connection for these disorders 
as a result of herbicide exposure is warranted if the 
requirements of Section 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore, and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307 (a)(6)(iii) (2004)(emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a 
deep-water naval vessel in the waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam, without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002); see VAOPGCPREC 27-97; 62 Fed. Reg. 63604 
(1997).

Diabetes mellitus type II may be presumed to have been 
incurred during active military service as a result of 
exposure to herbicides if it manifests to a degree of 10 
percent at any time after which the veteran was exposed to 
herbicides during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  In this case, the veteran asserts that he 
developed diabetes mellitus type II as a result of exposure 
to Agent Orange in service.  The veteran's service medical 
records do not reveal a diagnosis of diabetes mellitus type 
II during military service.

The veteran's medical records reveal that he is currently 
diagnosed with diabetes mellitus type II.  This diagnosis was 
confirmed by VA treatment records beginning in May 2002.  
However, the veteran's current diagnosis of diabetes mellitus 
type II is not in dispute.  Rather, the issue is with the 
veteran's claim that he is presumed to have been exposed to 
herbicides during service.  As noted above, the controlling 
regulation states that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii).  In his notice of disagreement, the veteran 
asserts that his ship, the destroyer USS WILHOITE (DER-397), 
"patrolled just off shore Vietnam and this exposed the ship 
to wind blown Agent Orange."  In his appeal, the veteran 
stated that the ship was on "shore patrol along the coast of 
South Vietnam checking local junks" and that he "spent many 
shore leaves in Vietnam."

The veteran's service personnel records reveal that the 
veteran served in the Navy aboard the USS WILHOITE (DER-397) 
from June 1966 to January 1967.  The veteran was awarded the 
Vietnam Service Medal, with one bronze star, and Vietnam 
Campaign Medal for this period of shipboard service.  The 
National Personnel Records Center's finding was that the USS 
WILHOITE served in the official waters of the Republic of 
Vietnam intermittently between June 1966 and January 1967.  
Although the veteran asserts that he set foot in Vietnam when 
he "spent shore leave in the country of Vietnam many 
times," there is no objective evidence of record, either of 
the veteran's service records, or as provided by the National 
Personnel Records Center, that confirms the veteran's 
assertions.  

The preponderance of the evidence is against the veteran's 
claim on a presumptive basis.  While the evidence of record 
clearly shows that the veteran currently has a medical 
diagnosis of diabetes mellitus type II, the Board finds that 
the veteran has not met the regulatory presumption of active 
service in the Republic of Vietnam during the Vietnam era.  
The regulation is clear as to when the presumption of 
exposure to herbicides is applied.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the veteran is not be 
presumed to have been exposed to herbicides during service.  
With no such exposure, service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 


In the present case, the medical evidence of record reveals a 
current diagnosis of diabetes mellitus type II.  VA treatment 
records show that the veteran has been treated for diabetes 
since 2002.  There is no evidence of diabetes mellitus type 
II in military service.  The veteran's December 1963 
enlistment examination had normal findings, including normal 
levels of blood sugar, and no family history of diabetes.  
Further, the veteran's examination upon release from active 
duty found all normal clinical findings.  Finally, no 
competent medical evidence links the veteran's current 
diabetes mellitus to his active military service.  As such, 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, service connection on a direct basis for 
diabetes mellitus type II is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II, as a 
residual of exposure to herbicides during service, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


